DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Examiner recommends in claim 1 reciting the entity or device (first access gateway or second access gateway or further device, e.g.) that is performing the steps as the steps appear to be able to be performed at the first access gateway but dependent claims include steps that may be performed at the second access gateway see claim 5. 
Claim 3 recites “processing, for each access gateway” however it is not clear if these are referring to the access gateways “of the at least two access gateways” thus Examiner recommends specifying this. Further, it is not clear in Claim 4 which gateway is “the access gateway” and Examiner recommends reciting “each access gateway of the at least two access gateways” to clarify.
Claim 5 recites “wherein selecting the first access gateway able to share at least a portion of respective available network resources with the second access gateway further comprises:” however there was no prior recitation of a “selecting” step thus Examiner recommends removing this limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant recites several metrics, each pertaining to “the access gateway” but it is not clear to which access gateway claim 4 is referring, and further claim 3 appears to teach “for each access gateway” there is a step of “defining at least one access gateway metric” which can be any one of the metrics in claim 4, however it is not clear if these “access gateway” devices referred to by “for each access gateway” in claim 3 is the first and second gateway. Further it is not clear how the second gateway requesting resources as in claim 1 is able to have a metric that indicates availability for it to share resources, as the second gateway is requesting resources and is not sharing the resources. This metric would be considered null as the gateway is requesting resources indicating this gateway has no resources to share.

Claim 9 recites the limitation "identifying the at least one first access gateway" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 8, 7, and 6 fail to define “at least one first access gateway” thus it is not clear to which gateway claim 9 is referring. Examiner recommends first defining a first access gateway. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10848279. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Current Application
Claim 1 of 10848279
A method of managing sharing of network resources between at least two access gateways, each arranged for providing network connectivity to respective user equipment, the method 




Claim 2-4 of the current application is rejected by claim 2 of Patent No. 10848279.
Claim 6-8, 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 9648501 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Current Application
Claim 1 and 2 of 10848279
A method of managing sharing of network resources between at least two access gateways, each arranged for providing network connectivity to respective user equipment, connected to a network infrastructure, the network infrastructure comprising an orchestrator network entity arranged for overseeing said sharing of network resources, the method comprises having the orchestrator network entity: collecting information regarding an operation of the at least two access gateways;  6Docket No. 525253US Preliminary Amendment processing information for identifying assessment rules referred to availability of network resources.
A method for sharing radio resources between two or more radio communication systems each controlled by a respective operator and configured to control respective proprietary radio resources and to provide respective served user devices with radio communication services, the method comprising: determining, by at least one radio communication system, a bandwidth of respective shared radio resources within the proprietary radio resources of the at least one radio communication system on the basis of an estimated traffic load related to guaranteed-quality of radio communication services; signalling, by said at least one radio communication system, the respective shared radio resources determined by the at least one radio communication system to the other radio communication system(s); receiving, at said at least one radio communication system, shared radio resources 

2. The method of claim 1, wherein determining, by said at least one radio communication system, a bandwidth of respective shared radio resources comprises: estimating an average traffic load for the guaranteed-quality of radio communication services; and determining the bandwidth of the respective shared radio resources on the basis of the estimated average traffic load.


The claims are not identical, however the Patent No. 9648501 teaches the same concept of an entity receiving signaling from other “gateway” devices regarding resource usage and determining rules  availability of network resources at a gateway, determining resources are required at a second gateway, and establishing a session to communicate based on “rules” i.e. reputation metrics. Claims 7-8 and 10 are also rejected based on claim 1-2 of 9648501.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanki et al. (“Palanki”) (US 20100202391 A1).

Regarding claim 1, Palanki teaches:
A method of managing sharing of network resources between at least two access gateways, each arranged for providing network connectivity to respective user equipment [Figure 4 shows UE 402 and gateways 202, 204, ¶0052 access points comprise e.g. eNBs or other types], the method comprising:
assessing whether at least one first access gateway is able to share at least a portion of respective available network resources [see ¶0063 where a first access gateway or access point determines it will share resources i.e. allocate resources and other access gateways can request resources, e.g. 204 in Figure 4], assessing whether at least one second access gateway requires additional network resources in addition to the respective available network resources in order to provide network connectivity to user equipment [¶0050, ¶0057, second gateway 202 in Figure 4 requests resources from a first gateway thus there is an assessment that this second gateway needs resources by receiving the request at the first gateway, see also ¶0083-85 receiving the resource request at the eNB i.e. first gateway thus there is an assessment that resources are required at a second gateway] connected thereto, 
and establishing a wireless connection between the at least one first access gateway and the at least one second access gateway [¶0064, ¶0083-85 air interface used to establish a connection between the gateways i.e. eNBs to provide resources, the step of provisioning the resources by the first gateway being the establishing the connection], the at least one first access gateway [¶0063, ¶0083-85 resources provided from second gateway] wherein the method further comprises: 
collecting information regarding an operation of the at least two access gateways [¶0063 access point i.e. first gateway determines its own priority and determines it can allocate resources, see also ¶0083-85 second gateway or eNB receiving the resource request analyzes parameters in the request being the collected information regarding an operation of the two eNBs, the operation being the provision of resources]; 
processing information for identifying assessment rules referred to availability of network resources [¶0067 identifying own priority to determine the first access gateway allocates resources and ¶0083-85 analyzing information to determine resources according to e.g. type of service], 
exploiting the assessment rules for determining the availability of network resources to be shared, and providing available network resources from the at least one first access gateway to the at least one second access gateway according to the availability of network resources determined by exploiting the assessment rules [¶0067, ¶0083-85 resources determined and provided based on exploiting the rules i.e. priority of the first access gateway to determine it is the one to allocate resources and type of service of second / requesting access gateway also used to determine resources to provide, considered rules].

Regarding claim 2, Palanki teaches:
The method according to claim 1, wherein processing information for identifying assessment rules referred to availability of network resources comprises: 
processing information for identifying real-time rules, the real-time rules identifying deviations from the availability of network resources determined by exploiting the assessment rules [See ¶0057-58, assessment rules include type of service and priority of the first access gateway, and further real-time rules including the priority of the requesting access gateway and buffer status which would be conditions that cause additional changes or deviations to the resources provided than just the type of service]; 
[¶0057-58 wherein additional real-time rules determined being the priority and buffer status being additional inputs to determining resources to allocate thus adjusting availability of resource to provide based on these parameters, and ¶0083-85 resources made available based on real-time rules e.g. type of communication and buffer and priority levels].

Claim(s) 6-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navarro et al. (“Navarro”) (US 20150131468 A1).

Regarding claim 6, Navarro teaches:
A method of managing sharing of network resources between at least two access gateways [¶0029-39 multiple access points], each arranged for providing network connectivity to respective user equipment [Figure 1 ¶0027-31 shows users supported by the access points], connected to a network infrastructure [¶0029-39, AP coordinator in each community connected to each AP see Figure 34], the network infrastructure comprising an orchestrator network entity arranged for overseeing said sharing of network resources [¶0029-39 coordinator managing resources for APs, ¶0043-46, aggregated bandwidth management], the method comprises having the orchestrator network entity: collecting information regarding an operation of the at least two access gateways [¶0029-39 profiles of APs sent to coordinator]; processing information for identifying assessment rules referred to availability of network resources [¶0039-46, Figure 4-5, shows matching engine of coordinator takes forecasts and builds associations, and using matching engine to determine information related to resources, bandwidth, heavy usage, reallocating access points and resources to users and indicating preventative actions including connection management etc. ¶0043-51].


The method according to claim 6, further comprising having the orchestrator network entity: processing information for identifying real-time rules referred to availability of network resources [¶0044-48, access point associations based on assessment rules e.g. WiFi visibilities including signal strength, and real-time rules further including conditions like distance, expected bandwidth requirement below a threshold as in ¶0046, considered to comprise assessment and real-time rules as Applicant does not specify these rules further], the real-time rules allowing determining deviations from the availability of network resources determined by exploiting the assessment rules [¶0044-46, real-time rules further used to determine AP associations that do not result in poor performance or overuse of bandwidth above threshold amount].

Regarding claim 8, Navarro teaches:
The method according to claim 7, wherein processing information for identifying assessment information referred to availability of network resources comprises: identifying usage patterns of the at least two access gateways, the usage patterns allowing defining an availability of network resources as a function of time [Forecast includes usage patterns and these are sent to the coordinator access point ¶0036-39, including predicted availability of resources in the future i.e. as function of time, allowing for determining traffic requirements in terms of connections and connection intensity i.e. network resource availability determination, Examiner notes that “allowing defining” is a use case for the usage pattern and the claim does not expressly teach what the usage pattern indicates or that it indicates availability expressly], and further comprising having the orchestrator network entity: determining, for each access gateway, at least one access gateway metric based on the assessment rules adjusted based on the real-time rules. [¶0039-49 forecast used in matching engine to determine a “metric to optimize” for the access points in a neighborhood, ¶0046 based on access point signal strength, visibility, and bandwidth not being above available bandwidth, in order to determine best possible user experience at each AP, user experience being the metric].

Regarding claim 10, Navarro teaches:
[Navarro Figure 1 shows community coordinator, Figure 3 shows modules, ¶0027-39, ¶0044-48 teaches input/output functions i.e. backhaul connections for exchanging with other APs].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (“Palanki”) (US 20100202391 A1) in view of Park et al. (“Park”) (US 20140161106 A1).

Regarding claim 3, Palanki teaches:

processing, for each access gateway, the real-time rules together with the assessment rules for defining at least one access gateway metric [¶0057-58, ¶0083-85 real-time and assessment rules for defining a metric i.e. ranking or availability see also ¶0063].
Palanki teaches identifying load parameters but does not teach usage patterns of the two gateways however Park teaches identifying usage patterns of the at least two access gateways, the usage patterns allowing defining an availability of network resources as a function of time [¶0046-48 first base station or gateway obtains usage patterns as in Figure 5 to define amount of data and resources used per unit time according to buffer status of each base station thus the pattern is determined to allocate more resources based on buffer status per unit time, Examiner notes that “allowing defining” is a use case for the usage pattern and the claim does not expressly teach what the usage pattern indicates or that it indicates availability expressly].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki such that a usage pattern is identified as in Park. Examiner notes that the usage pattern is only identified and is not used for determining any of the resource allocation or metrics. It would have been obvious to modify Palanki to identify the usage pattern as in Park in order that resources be allocated more efficiently and dealing with interference quickly ¶0010.

Regarding claim 4, Palanki-Park teaches:
The method according to claim 3, wherein defining at least one access gateway metric comprises determining at least one among: 
a speed metric (Sm) accounting for data transfer speed of the access gateway; 
an availability metric (A m) accounting for the availability of the access gateway to share network resources as a function of time [¶0083-85 of Palanki wherein the first gateway or eNB has an availability metric for resources to be shared based on priority as in ¶0063 and as function of time as the communication for sending resources may be related to a DRX-type structure; and Park ¶0046-48 the determination of the usage pattern may also be considered an availability metric as it defines resources availability per gateway per unit time based on buffer status of gateway see rationale for combination as in claim 3], 
[Palanki ¶0057-59, ¶0063, ¶0083-85 wherein higher priority access points get more resources thus higher quality of the network resources sharing considered a ranking metric].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (“Palanki”) (US 20100202391 A1) in view of Park et al. (“Park”) (US 20140161106 A1) and Gunasekara et al. (“Gunasekara”) (US 20170208632 A1).

Regarding claim 5, Palanki-Park teaches:
The method according to claim 3.
Palanki teaches the first access gateway able to share at least a portion of respective available network resources with the second access gateway [¶0064, ¶0083-85 access gateway selects a gateway to supply resources via request].
Palanki teaches selecting an access gateway but does not teach selecting based on signal quality however Gunasekara teaches further comprising: evaluating a signal quality of signal transmitted from the first access gateway to the second access gateway, and wherein selecting the first access gateway further comprises: exploiting the signal quality together with the at least one access gateway metric for selecting the first access gateway [¶0102-105 AP selects backhaul access point or gateway to connect based on link quality of backhaul i.e. signal quality, and metrics i.e. congestion, remaining power, transceiver capabilities etc. ¶0077 backhaul is wireless].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki to include selecting access gateways to connect based on signal quality and metrics as in Gunasekara. Palanki teaches metrics are determined for a gateway e.g. priority which determines which gateway will allocate and availability metrics determining how much but does not teach selecting a connection to a gateway at a second gateway based on signal quality however it would have been obvious to modify the step in Palanki ¶0080-85 of choosing a neighbor eNB to connected .

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (“Chai”) (US 20160270034 A1) in view of Ahmadi (US 20130279376 A1).

Regarding claim 11, Chai teaches:
A method of managing a sharing of network resources between at least two access gateways, each connected to a network infrastructure and arranged for providing network connectivity to respective user equipment [Figure 2-3 shows base stations e.g. base station C and second gateway base station A, in communication with users ¶0170], the method comprising having a first access gateway: assessing whether a portion of network resources are available for sharing with a second access gateway [Figure 2-3 shows base station using a resource and then releases a message, see ¶0328, and ¶0301-309 first access gateway sends this information including available resource in form of transfer information thus determining resources are available to share], where portion of network resources are available for sharing [¶0301, and ¶0266-267 transfer information generated includes wireless spectrum resource see ¶0270 TDD configuration, bandwidth, etc.]; generating an access gateway identifier univocally identifying the at least one first access gateway and comprising data regarding the network resources available for sharing [¶0266-270 teaches the transfer information sent by a first access gateway, ¶0300-309, and ¶397 further teach this, specifically ¶0300-309 teach the transfer information including the resource also includes the identifier of first device sending the message being a base station or access gateway]; broadcasting the access gateway identifier [¶0267-268, ¶0300-304 broadcasted transfer message including identifier]; receiving a request for sharing network resources from the second access gateway [¶0302-306 resource request from second access point i.e. second gateway for resource included in transfer message], and providing the portion of network resources available for sharing to the second access gateway [¶0304-309 authorization message sent and resources provided / used at other access gateway].

Ahmadi teaches and wherein generating an access gateway identifier comprises having the at least one first access gateway: requesting to an orchestrator network entity provided in the network infrastructure information regarding the network resources available for sharing [¶0080-81 eNodeB request resources at entity and receives information on available resources i.e. rejection that resources are not available, and then acknowledgment]; receiving said information regarding the network resources available for sharing from the orchestrator network entity [¶0080-81 acknowledge message of carriers to be assigned], and encoding said information regarding the network resources available for sharing in the access gateway identifier [¶0080-82 encoded in further message the resource information of the acknowledge message].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Chai the step of requesting information from an orchestrator as in Ahmadi. Chai teaches provisioning resources between access points but does not teach communicating with an orchestrator however it would have been obvious to teach a step of requesting resource information from an orchestrator regarding the resources and encoding the information as in Ahmadi who teaches this address the need for improved to provide spectral sharing and coordination capabilities ¶0010.

Regarding claim 12, Chai teaches: 
A method of managing a sharing of network resources between at least two access gateways, each arranged for providing network connectivity to respective user equipment [Figure 2-3 shows base stations e.g. base station C and second gateway base station A, in communication with users ¶0170], the method comprising having a first access gateway: assessing whether additional network resources are required for providing network connectivity to respective user equipment [¶0267-268, ¶0300-309 Figure 2-3, and ¶397, a second base station determines it requires additional resources]; where additional network resources are required: receiving at least one access gateway identifier univocally identifying a respective second access gateway capable of sharing a portion of network resources [Figure 2-3, ¶0267-268, ¶0300-309, and ¶397, sharing base station i.e. first base station broadcasts transfer information including resource for sharing and identifier of sending access gateway, and see ¶0300-304 and ¶0270 which indicates examples of resource information]; acquiring data regarding the network resources available for sharing by the second access gateway [¶0267-268, ¶0300-309, and ¶397, broadcast transfer information including resource for sharing, and see ¶0300-306, obtain resources to-be-transferred]; selecting the second access gateway as provider of the additional network resources based on the data regarding the network resources available for sharing thereof, and connecting to the second access gateway for receiving network resources available for sharing [¶0267-268, ¶0300-309, and ¶397, second access gateway receives broadcast transfer information including resource for sharing, and requests to use broadcasted resources considered connecting], and wherein acquiring data regarding the network resources available for sharing by the second access gateway comprises one between: decoding the data regarding the network resources available for sharing received from the access gateway identifier of the second access gateway [[¶0267-268, ¶0300-316, and ¶397, broadcast transfer information including resource for sharing, and see ¶0300-306 receive authorized message with resource information and using the resources considered decoding the data], and requesting the data regarding the network resources available for sharing by the second access gateway to an orchestrator network entity provided in the network infrastructure and receiving said data regarding the network resources available for sharing by the second access gateway from the orchestrator network entity [Examiner notes this limitation does not require support as the claim recites this step as an alternative and thus has no patentable weight, where applicant recites “one between” thus this limitation is an alternative].
Chai teaches access gateways but does not expressly teach connected to a network infrastructure however Ahmadi teaches each gateway connected to a network infrastructure [¶0070 500a SME managing eNB gateways considered infrastructure]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Chai the step of requesting information from an orchestrator as in Ahmadi. Chai teaches provisioning resources between access points but does not teach communicating with an infrastructure however it would have been obvious to teach a step of connecting to an infrastructure entity 

Examiner’s Note
	Examiner recommends incorporating the orchestration entity i.e. a core network entity connected to the access gateways for storing metrics and other availability information for use by a requesting access gateway in determining a provider access gateway in the method of claim 1-5 as in Applicant’s Figure 7B. Claims 1-5 currently do not expressly recite the devices performing the claimed steps thus these can pertain to either the first or second access gateway and further do not include the steps performed at the orchestration entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAY L VOGEL/Examiner, Art Unit 2478